Exhibit 10.1

 



Ultra Petroleum Corp.

 

First Amendment to Plan Support Agreement

 

THIS FIRST AMENDMENT TO THE PLAN SUPPORT AGREEMENT (this “Amendment”) is made by
and among: (i) each of the Ultra Entities; (ii) each of the HoldCo Noteholders
that is a signatory hereto, which hold in the aggregate at least 66.67 percent
in principal amount of the HoldCo Notes held by the Consenting HoldCo
Noteholders (the “Majority Consenting HoldCo Noteholders”); and (iii) each of
the HoldCo Equityholders that is a signatory hereto, which hold in the aggregate
at least 66.67 percent of the HoldCo Equity Interests held by the the Consenting
HoldCo Equityholders (the “Majority Consenting HoldCo Equityholders” and,
together with the Majority Consenting HoldCo Noteholders, the “Required
Consenting Parties” and, together with the Ultra Entities, the “Amendment
Parties”) and amends that certain Plan Support Agreement, dated as of November
21, 2016, by and among the Ultra Entities and the Plan Support Parties (the
“Plan Support Agreement”). Capitalized terms used but not otherwise defined
herein have the meaning ascribed to such terms in the Plan Support Agreement.

 

RECITALS

 

WHEREAS, the Plan Support Agreement provides that the terms and conditions of
the Restructuring Transaction are as set forth in the Plan Term Sheet; and

 

WHEREAS, the Plan Support Agreement, including the Plan Term Sheet attached
thereto, may not be modified, amended, or supplemented except with prior written
consent of the Ultra Entities and Required Consenting Parties; and

 

WHEREAS, on December 6, 2016, the Debtors filed in accordance with the
Plan Support Agreement, including the Plan Term Sheet attached thereto, the
Debtors’ Joint Chapter 11 Plan of Reorganization [Docket No. 817] (the “Original
Plan”); and

 

WHEREAS, on January 17, 2017, the Debtors filed the Debtors’ First Amended Joint
Chapter 11 Plan of Reorganization [Docket No. 957] (the “First Amended Plan”),
also in accordance with the Plan Support Agreement, including the Plan Term
Sheet attached thereto; and

 

WHEREAS, each of the Amendment Parties approves of the terms of the Debtors’
Second Amended Joint Chapter 11 Plan of Reorganization (the “Second Amended
Plan”), substantially in the form attached hereto as Exhibit A; and

 

WHEREAS, the Second Amended Plan incorporates certain modifications to the Plan
Term Sheet; and

 

WHEREAS, each of the Amendment Parties desires to amend the Plan Support
Agreement to approve and ratify the Second Amended Plan;

 



 

 

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Amendment Party hereto hereby agrees to
amend the Plan Support Agreement as follows:

 

AMENDMENT

 

1.      Amendment to the Plan Support Agreement. The Plan Term Sheet is deemed
to be modified to accord with the treatment of OpCo Funded Debt Claims and
General Unsecured Claims under the Second Amended Plan (as such terms are
defined therein) and each of the Required Consenting Parties hereby stipulates
and agrees that such Plan Term Sheet is reasonably satisfactory to such party.

 

2.      Effect of Amendment; Ratification. Except as specifically amended or
waived hereby, the terms and provisions of the Plan Support Agreement are in all
other respects ratified and confirmed and remain in full force and effect
without modification or limitation. Except as expressly provided herein, this
Amendment shall not be deemed or construed (a) to be a consent granted pursuant
to, or a waiver, modification or forbearance of, any term or condition of the
Plan Support Agreement, any of the instruments or agreements referred to therein
or a waiver of any breach under the Plan Support Agreement, whether or not known
to any party thereto, or (b) to prejudice any right or remedy which any party to
the Plan Support Agreement may now have or have in the future under or in
connection with the Plan Support Agreement, or any of the instruments or
agreements referred to therein, as applicable.

 

3.      Effectiveness of This Amendment. This Amendment shall become effective
on the date on which counsel to the Ultra Entities has received signature pages
from parties that comprise the Ultra Entities and the Required Consenting
Parties. Following the effective date of this Amendment, whenever the Plan
Support Agreement is referred to in any agreements, documents, and instruments,
such reference shall be deemed to be to the Plan Support Agreement as amended by
this Amendment.

 

4.      Governing Law.  THIS AMENDMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.  EACH AMENDMENT PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

5.      Execution of Amendment.  This Amendment may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement.  Each individual
executing this Amendment on behalf of a Party has been duly authorized and
empowered to execute and deliver this Amendment on behalf of said Party.

 



2 

 

 

 

IN WITNESS WHEREOF, each of the Amendment Parties has executed this Amendment.

 

 

 

[Remainder of page intentionally left blank.]

 



3 

 

 

ULTRA ENTITIES               Ultra Petroleum Corp.       By: /s/ Michael D.
Watford   Name:  Michael D. Watford   Title:    Chairman, President and CEO    
      UP Energy Corporation       By: /s/ Michael D. Watford   Name:  Michael D.
Watford   Title:    President           Ultra Resources, Inc.       By: /s/
Michael D. Watford   Name:  Michael D. Watford   Title:    President          
Keystone Gas Gathering, LLC       By: /s/ Michael D. Watford   Name:  Michael D.
Watford   Title:    President           Ultra Wyoming, Inc.       By: /s/
Michael D. Watford   Name:  Michael D. Watford   Title:    President          
Ultra Wyoming LGS, LLC       By: /s/ Michael D. Watford   Name:  Michael D.
Watford   Title:    President    

 



 

 

 

      UPL Pinedale, LLC       By: /s/ Michael D. Watford   Name:  Michael D.
Watford   Title:    President           UPL Three Rivers Holdings, LLC       By:
/s/ Michael D. Watford   Name:  Michael D. Watford   Title:    President

 

 

 

 

Exhibit A

 

Second Amended Plan

  

 



 

 